MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Dec 21 2020, 10:51 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
Kina King                                                David C. Van Gilder
Fort Wayne, Indiana                                      Fletcher Van Gilder, LLP
                                                         Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kina King,                                               December 21, 2020
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         20A-ES-1326
        v.                                               Appeal from the Allen Superior
                                                         Court
The Estate of Glen Christian, Jr.,                       The Honorable Phillip E. Houk,
Appellee-Defendant                                       Magistrate
                                                         Trial Court Cause No.
                                                         02D02-1705-ES-27



Weissmann, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-ES-1326 | December 21, 2020                   Page 1 of 8
[1]   For two years, Kina King failed to perform her duties as personal representative

      of her brother’s estate. After the successor personal representative cleaned up

      her mess, she cried foul at his fees and demanded thousands of dollars for

      herself. Because King’s arguments lack merit, we affirm the trial court’s denial

      of her motion to correct errors and her objection to attorney fees.


                                                    Facts
[2]   Glen Christian, Jr. died intestate on April 30, 2017, leaving a daughter as his

      sole heir. His sister, appellant Kina King, was appointed Personal

      Representative of his estate. Almost two years later, King was removed as

      personal representative for failing to perform her fiduciary duties. The trial

      court replaced King with David Van Gilder, an attorney. In January 2020, Van

      Gilder filed the final accounting, valuing the estate at $48,950.55. He ultimately

      requested $5,600 in attorney fees.


[3]   King, representing herself, objected. She argued that Van Gilder’s fees “are

      unreasonable due to the scope of his administration and unnecessary delays

      [he] caused to accomplish . . . closing of this estate.” Appellant’s App. Vol. II p.

      43. Shortly after, King also filed a claim for reimbursement of $15,797 in

      expenses she incurred as personal representative.


[4]   The trial court summarily denied King’s objections and requests, approved Van

      Gilder’s final accounting without a hearing, and authorized him to make final

      distributions. With the help of an attorney, King filed a motion to correct



      Court of Appeals of Indiana | Memorandum Decision 20A-ES-1326 | December 21, 2020   Page 2 of 8
      errors, which the court also summarily denied. King now represents herself on

      appeal.


                                    Discussion and Decision
[5]   Because King’s claims for reimbursement were either improper, supported by

      insufficient evidence, or both, we affirm the trial court’s denial of King’s motion

      to correct errors. We find that the trial court properly denied King’s challenge

      to the grant of Van Gilder’s attorney fees because King lacked standing to

      challenge that award.


                               I.      Claims for Reimbursement
[6]   King argues the trial court erred in denying her motion to correct errors because

      she deserves reimbursement. A trial court’s denial of a motion to correct errors

      is reviewed for abuse of discretion. Wurster Const. Co., Inc. v. Essex Ins. Co., 918
N.E.2d 666, 671 (Ind. Ct. App. 2009). An abuse of discretion occurs when a

      court’s ruling is against the logic and effect of the facts. Id. Where, as here, the

      trial court made no findings, we presume the trial court correctly followed the

      law and affirm on any legal theory consistent with the evidence. Perdue Farms,

      Inc. v. Pryor, 683 N.E.2d 239, 240 (Ind. 1997).


[7]   King argues the trial court erred in denying her reimbursement for claims

      totaling $15,797.37. Before evaluating this claim, it is important to note that her

      term as personal representative was marked with major missteps. In an order

      entered shortly before the trial court removed King as personal representative,

      the court observed that she had violated the probate code by entering into a
      Court of Appeals of Indiana | Memorandum Decision 20A-ES-1326 | December 21, 2020   Page 3 of 8
      contract to sell real estate without the court’s permission and by failing to

      properly list all interested parties when the estate was opened.1 King did not

      resolve these issues. Instead, she submitted a filing the court deemed

      inconsistent with proper estate administration, resulting in her removal as

      personal representative. Notably, King never provided a verified account of her

      time as personal representative as required after her removal. Ind. Code § 29-1-

      16-3. These failings cast a shadow over King’s time administering the estate,

      which darkened her request for reimbursement.


[8]   Among King’s claims were:


          • $1,620 in funeral costs

          • $176 in court fees

          • $1,539.13 in mortgage payments

          • $1,003 in repairs to real property

          • $36.31 in miscellaneous fees like parking, postage, and a for-sale sign

          • $1,757.56 in utility, insurance, and tax payments

          • $8,877.98 in allowable claims paid to estate claimant 3Rivers FCU

          • $787.39 in allowable claims paid to Navy FCU


      Appellant’s App. Vol. I p. 46-47.




      1
        Though many court orders in this case were not included in appellant’s appendices, they remain part of the
      record pursuant to Indiana Appellate Rule 27.

      Court of Appeals of Indiana | Memorandum Decision 20A-ES-1326 | December 21, 2020                 Page 4 of 8
[9]    Many of King’s requests showcase her shortcomings as personal representative.

       King made the mortgage payments without court approval, in violation of our

       probate code. Ind. Code § 29-1-14-20. She also paid allowable claims when she

       did not have to, as the court never ordered payment. Ind. Code § 29-1-14-19(a).

       Even if it had ordered payment, allowable claims should be made out of the

       estate account, not out of the personal representative’s personal funds. Ind.

       Code § 29-1-16-1(a). If estate funds were insufficient, as King claims, she should

       have notified the court. I.C. § 29-1-14-19(b). King’s payment of the Navy

       Federal Credit Union claim is particularly confounding because that claim was

       untimely.2 This means King not only paid claims for which she was not liable,

       she paid claims for which the estate was not liable.


[10]   King’s claims for concededly normal “expenses of administration”—funeral

       costs, miscellaneous fees, and expenses incident to holding property—also fail.

       Ind. Code § 29-1-1-3(a)(11). Claims for expenses “may be allowed” at any point

       during probate proceedings, but reimbursement is not required. Trinkle v.

       Leeney, 650 N.E.2d 749, 752 (Ind. Ct. App.); Ind. Code § 29-1-14-10(f). Many of

       the exhibits King provided to prove her claims are unreadable or do not clearly

       identify who paid what debts to whom. Appellant’s App. Vol. II, pp. 56-113.




       2
         Navy FCU filed its claim on February 14, 2018. Glen Christian passed away on April 30, 2017. Generally,
       creditors must submit claims within three months of receiving notice of administration. Ind. Code § 29-1-14-
       10(a). King cites her own improper administration of the estate—failing to provide proper notice to
       creditors—to show that the Navy FCU claim was timely. Creditors that do not receive proper notice have
       nine months after the decedent’s death to file their claims. Id. But Navy FCU appears to have missed both the
       three-month and nine-month deadlines, the latter of which would have expired on January 31, 2018.

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-1326 | December 21, 2020                Page 5 of 8
       Given the extensive problems with both King’s tenure as personal

       representative and the request for reimbursement itself, the trial court was well

       within its discretion to deny her claim.


                       II. Challenge to Appellee’s Attorney Fees
[11]   King also argues the trial court abused its discretion by granting Van Gilder

       $5,600 in attorney fees. Because King lacks standing to challenge Van Gilder’s

       attorney fees, the trial court did not err in refusing to consider her claim.


[12]   A party has standing when they have a “sufficient stake in an otherwise

       justiciable controversy.” Simon v. Simon, 957 N.E.2d 980, 987 (Ind. Ct. App.

       2011) (citing Ind. Civil Rights Comm’n v. Indianapolis Newspapers, Inc., 716 N.E.2d
943, 945 (Ind. 1999)). The standing requirement ensures that courts act only in

       real cases and do not speculate on abstract questions. Id. “We cannot proceed

       where there is no demonstrable injury to the complainant before us.” Id.

       (quoting Pence v. State, 652 N.E.2d 486, 487 (Ind. 1995)). In probate matters,

       Indiana Code § 29-1-1-22 states that anyone “aggrieved by any decision of a

       court” may appeal it.3 “For a person ‘aggrieved’ under the statute, the probate

       court’s judgment must be adverse to the person’s legal interests.” In re Estate of




       3
        Van Gilder argues that because King is not an “interested person,” as defined by Indiana Code § 29-1-1-
       3(a)(15), she has no standing. Any interested person may contest the validity of a will pursuant to Indiana
       Code § 29-1-7-17. Because this case does not involve a will, we do not apply this statute.

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-1326 | December 21, 2020                  Page 6 of 8
       Eguia, 917 N.E.2d 166 (Ind. Ct. App. 2009) (citing Jaqua v. Reinhard, 99 Ind.

       App. 261, 264-64, 190 N.E. 887, 889 (Ind. Ct. App. 1934)).


[13]   Any legal interest King has in the estate is not harmed by the court’s grant of

       attorney fees to Van Gilder. Because King was removed as personal

       representative for failing to perform her fiduciary duty, she cannot now

       challenge attorney fees in her capacity as former personal representative. See

       Estate of Eguia, 917 N.E.2d at 170 (“We think it unjust to allow [appellant] to

       pursue an appeal based on her asserted interest as a former personal

       representative when her unnecessary delays in administering the estate led to

       her removal.”); Simon, 957 N.E.2d at 989-90 (“[Appellant] lacks standing to

       pursue this appeal. She is no longer the Personal Representative or Trustee and,

       therefore, she cannot litigate on behalf of the Estate . . . in a capacity she no

       longer occupies.”). Because the decedent’s daughter was his lawful heir, King

       has no financial stake in disbursement of the estate. Ind. Code § 29-1-2-1(d)

       (“[T]he entire net estate if there is no surviving spouse, shall descend and be

       distributed . . . to the issue of the intestate. . .”). And because $28,331.55 was

       disbursed after Van Gilder’s receipt of attorney fees, payment of his fees does

       not affect whether King’s $15,797.37 claim for reimbursement was payable.

       King has not shown that she is harmed by the grant of attorney fees. Therefore,

       she has no standing to challenge it.




       Court of Appeals of Indiana | Memorandum Decision 20A-ES-1326 | December 21, 2020   Page 7 of 8
[14]   King’s claim for expenses of administration lacks merit, and she lacks standing

       to object to the grant of attorney fees. Accordingly, we affirm the denial of

       King’s motion to correct errors and her objection to attorney fees.


       Crone, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-ES-1326 | December 21, 2020   Page 8 of 8